Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Kevin Kuelbs (72074) on 09/06/2022.

The application has been amended as follows:









12. (Currently amended) A base station comprising:
a processor that configures an orthogonal cover code index by a higher layer; and
a receiver that receives:
on an uplink control channel, uplink control information to which an orthogonal cover code associated with [[an]] the orthogonal cover code index configured by [[a]] the higher layer is applied; and
within a resource block assigned for the uplink control channel, a demodulation
reference signal using a reference signal sequence having a cyclic shift based on a cyclic shift index,
wherein the cyclic shift index is based on the orthogonal cover code index,
wherein the cyclic shift is based on the cyclic shift index,
wherein when a length of the orthogonal cover code is 2, values 0 and 1 of the orthogonal cover code index are respectively associated with values 0 and 6 of the cyclic shift index, and
wherein when a length of the orthogonal cover code is 4, values 0, 1, 2, and 3 of the orthogonal cover code index are respectively associated with values 0, 6, 3, and 9 of the cyclic shift index.

  



Allowable Subject Matter
Claims 7, 10-12, and 15-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, 11, 12, and 16, the combination of limitations involving, receiving, by a terminal, an orthogonal cover code index by a higher layer and determining a cyclic shift index based on the orthogonal cover code index, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Huang et al. (US 20190045499 A1) teaches “PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes a combination of a starting symbol, end symbol, RB index, cyclic shift index, and a time domain-orthogonal cover code (TD-OCC) index” in Par. 0100; Prior art Kim et al. (US 20190141698 A1) teaches “the long PUCCH resource is determined by pairing an OCC related to an uplink control information (UCI) part and a cyclic shift (CS) related to a reference signal” in Par. 0015, but Huang-Kim do not teach receiving an orthogonal cover code index by a higher layer and determining a cyclic shift index based on the orthogonal cover code index, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416